DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: par.[0032] of the specification recites, in part, “In a possible embodiment, the second paging message may further include a second identifier, and the second identifier is used to indicate the terminal device to receive the first paging message. In the foregoing embodiment, the terminal device may determine, by determining whether the second paging message includes the second identifier, whether to obtain the scheduling information included in the second paging message. When the second paging message does not include the second identifier, the terminal device does not decode a field that carries the scheduling information and that is in the second paging message. In comparison with decoding of all bits included in the second paging message, this can reduce decoding complexity of the terminal device.” The disclosure teaches a second identifier in a first paging message initially, and then recites “In the foregoing embodiment, the terminal device may determine, by determining whether the second paging message includes the second identifier, whether to obtain the scheduling information included in the second paging message.”. The sudden shift from the first second identifier indicating acquiring the first message, and abruptly changing to identifying the second message makes the disclosure unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites, in part, “Wherein the second paging message further comprises a second identifier that indicates the terminal device is receive the first paging message”. However, the disclosure teaches that the second identifier is used for indicating reception of the second message, as discussed in par.[0032] of the specification. The specification merely mentions that the second identifier indicates the first message, but the disclosure does not elaborate on that procedure, nor does the remainder of par.[0032] discuss the steps that are necessary to implement the claimed limitation, thus the claims is rejected. Furthermore, throughout the entirety of the specification the second indication is used to indicate applicability of the second message, and not the first message. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2019/0239187 A1) in view of Chen et al. (US 2019/0320455 A1).
Regarding claim 17, Islam discloses a paging message transmission method, comprising:
receiving, by a terminal device (fig.1 discloses terminal devices 114), a first paging message (par.[0010 – 0011] which discloses a short paging message) from an access network device (fig.1 which discloses the base stations which are communicatively coupled with a plurality of stations 115), wherein the first paging message comprises a first identifier (par.[0015] discloses wherein the first type of control information included in the first DCI message comprises a short paging message or downlink paging scheduling information) and preset time point for sending a second paging message (par.[0015] which recites, in part, “and determining a second type of control information included in the second DCI message based at least in part on the C-RNTI, wherein the second type of control information included in the second DCI message comprises a configuration for at least one of an uplink or downlink transmission.”), the first identifier indicates the first paging message is a short message (par.[0015] which discloses the indicator for the short message), and the second paging message is a message for terminal paging (par.[0015] describes the second DCI/PDCCH or Paging comprises a configuration for at least one of an uplink or downlink transmission);
parsing, by the terminal device, the first paging message (par.[0050] recites, in part, “In the case of downlink control signaling, a base station 105 may transmit DCI to a UE 115, in order to provide scheduling information, timing information, and other control information. In some cases, a base station 105 may transmit, to a UE 115, a DCI message using a particular DCI format (e.g., DCI format 1_0).” And par.[0052] which recites, in part, “As an example, for a transmission of control information for paging, once a UE 115 decodes a DCI message using a paging radio network temporary identifier (RNTI) (P-RNTI), the UE may determine that the DCI message includes control information for scheduling a paging message. In some circumstances, the paging DCI message may contain paging scheduling information, based in part on the absence of a short paging message. Further, the presence (or absence) of the short paging message may be indicated via the short message indicator in the paging DCI message.”); and
receiving, by the terminal device at the preset time point, scheduling information that corresponds to the second paging message (par.[0015] describes the second DCI or Paging comprises a configuration for at least one of an uplink or downlink transmission), and receiving, on a time-frequency resource corresponding to the scheduling information, the second paging message from the access network device (par.[0075] which recites, in part, “In some circumstances, as part of the processing, the UE 115-b may determine an uplink or downlink transmission configuration for communicating with the base station 105-b based at least in part on interpreting the at least one bit field in the DCI message. In one example, UE 115-b may communicate with base station 105-b based on the control information received in the DCI message. For instance, at 725, UE 115-b may receive data (e.g., a paging message, a system information message, a random access message, or other data) from base station 105-b based on the control information,”).
While the disclosure of Islam substantially discloses the claimed invention, it does not explicitly disclose:
Receiving, by a first terminal device, in a first paging occasion, a first paging message; and
When the terminal device is in a radio resource control idle_mode, receiving by the terminal device at the present time point, scheduling information.
However, it was well-known in the art at the time of the filing of the instant application that a UE can receive paging during a paging occasion, and further that a UE can receive a page in RRC_IDLE, RRC_INACTIVE, or RRC_CONNECTED. For example, the disclosure of Chen teaches:
Receiving, by a first terminal device, in a first paging occasion, a first paging message (par.[0042] which recites, that a UE in RRC_IDLE or RRC_Inactive can receive a paging message comprising a short message indication); and
When the terminal device is in a radio resource control idle_mode, receiving by the terminal device at the present time point, scheduling information (par.[0042] discloses an idle mode UE receiving a paging message, and par.[0006] which recites, in part, “.receiving a DCI with a CRC scrambled by a P-RNTI from a base station; checking a system information (SI) modification bit in a short message in the DCI when a short message indicator in the DCI indicates that both scheduling information for paging and the short message are present in the DCI”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for paging as discussed in Islam, with the paging techniques as discussed in Chen. The motivation/suggestion would have been to allow for a UE to enter in to a dormant or idle mode to reserve power, but still allowing the UE to awaken during paging occasions to receive pertinent information from the network.
Regarding claims 18 and 21, Islam discloses:
Wherein the second paging message further comprises a second identifier that indicates the terminal device is receive the first paging message (Par.[0061] which recites, in part, “For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message).

Regarding claim 20, Islam discloses a communications apparatus, comprising: 
a receiver, configured to receive, by a terminal device (fig.1 discloses terminal devices 114), a first paging message (par.[0010 – 0011] which discloses a short paging message) from an access network device (fig.1 which discloses the base stations which are communicatively coupled with a plurality of stations 115), wherein the first paging message comprises a first identifier (par.[0015] discloses wherein the first type of control information included in the first DCI message comprises a short paging message or downlink paging scheduling information) and preset time point for sending a second paging message (par.[0015] which recites, in part, “and determining a second type of control information included in the second DCI message based at least in part on the C-RNTI, wherein the second type of control information included in the second DCI message comprises a configuration for at least one of an uplink or downlink transmission.”), the first identifier indicates the first paging message is a short message (par.[0015] which discloses the indicator for the short message), and the second paging message is a message for terminal paging (par.[0015] describes the second DCI/PDCCH or Paging comprises a configuration for at least one of an uplink or downlink transmission);
a processor, configured to parse, the first paging message (par.[0050] recites, in part, “In the case of downlink control signaling, a base station 105 may transmit DCI to a UE 115, in order to provide scheduling information, timing information, and other control information. In some cases, a base station 105 may transmit, to a UE 115, a DCI message using a particular DCI format (e.g., DCI format 1_0).” And par.[0052] which recites, in part, “As an example, for a transmission of control information for paging, once a UE 115 decodes a DCI message using a paging radio network temporary identifier (RNTI) (P-RNTI), the UE may determine that the DCI message includes control information for scheduling a paging message. In some circumstances, the paging DCI message may contain paging scheduling information, based in part on the absence of a short paging message. Further, the presence (or absence) of the short paging message may be indicated via the short message indicator in the paging DCI message.”); and
receiving, by the terminal device at the preset time point, scheduling information that corresponds to the second paging message (par.[0015] describes the second DCI or Paging comprises a configuration for at least one of an uplink or downlink transmission), and receiving, on a time-frequency resource corresponding to the scheduling information, the second paging message from the access network device (par.[0075] which recites, in part, “In some circumstances, as part of the processing, the UE 115-b may determine an uplink or downlink transmission configuration for communicating with the base station 105-b based at least in part on interpreting the at least one bit field in the DCI message. In one example, UE 115-b may communicate with base station 105-b based on the control information received in the DCI message. For instance, at 725, UE 115-b may receive data (e.g., a paging message, a system information message, a random access message, or other data) from base station 105-b based on the control information,”).
While the disclosure of Islam substantially discloses the claimed invention, it does not explicitly disclose:
Receiving, by a first terminal device, in a first paging occasion, a first paging message; and
When the terminal device is in a radio resource control idle_mode, receiving by the terminal device at the present time point, scheduling information.
However, it was well-known in the art at the time of the filing of the instant application that a UE can receive paging during a paging occasion, and further that a UE can receive a page in RRC_IDLE, RRC_INACTIVE, or RRC_CONNECTED. For example, the disclosure of Chen teaches:
Receiving, by a first terminal device, in a first paging occasion, a first paging message (par.[0042] which recites, that a UE in RRC_IDLE or RRC_Inactive can receive a paging message comprising a short message indication); and
When the terminal device is in a radio resource control idle_mode, receiving by the terminal device at the present time point, scheduling information (par.[0042] discloses an idle mode UE receiving a paging message, and par.[0006] which recites, in part, “.receiving a DCI with a CRC scrambled by a P-RNTI from a base station; checking a system information (SI) modification bit in a short message in the DCI when a short message indicator in the DCI indicates that both scheduling information for paging and the short message are present in the DCI”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for paging as discussed in Islam, with the paging techniques as discussed in Chen. The motivation/suggestion would have been to allow for a UE to enter in to a dormant or idle mode to reserve power, but still allowing the UE to awaken during paging occasions to receive pertinent information from the network.

Claim(s) 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Chen as applied to claims 17 and 20, in view of Su et al. (US 2019/0334687 A1).
Regarding claims 19 and 22, the combination of Islam and Chen substantially discloses the method of claims 17 and 20, but does not explicitly disclose:
wherein receiving, by the terminal device at the preset time point, scheduling information that corresponds to the second paging message comprises: 
blindly detecting, by the terminal device, the scheduling information in a preset time point-frequency resource set and a preset search space at the preset time point, wherein the preset time point-frequency resource set is a time-frequency resource set carrying the first paging message, and the preset search space is a search space carrying the first paging message.
However, the use of blind detection on a PDCCH for a user terminal was well-known at the time of the filing of the instant application. For example, the disclosure of Su teaches:
blindly detecting, by the terminal device, the scheduling information in a preset time point-frequency resource set and a preset search space at the preset time poin(par.[0116] which recites, in part, “The search spaces specify a transmission start position and a set of available ALs for PDCCH transmission, and the UE traverses all the sizes and positions of time-frequency resources possible for transmitting a PDCCH indicated in the search spaces by means of blind detection, and tries to perform demodulation and decoding for each possibility, and verifies it using a corresponding radio network temporary identifier (RNTI) (e.g., a cell RNTI (C-RNTI)) scrambled cyclic redundancy check (CRC), and a PDCCH that is verified correctly is a PDCCH actually scheduled by the base station.”)t, wherein the preset time point-frequency resource set is a time-frequency resource set carrying the first paging message, and the preset search space is a search space carrying the first paging message (par.[0116] which recites, in part, “The LTE system defines a common search space and a user-specific search space for PDCCH transmission, and specifies a set of available time-frequency resources for a base station to transmit a PDCCH. The common search space is configured to transmit control information to UEs that have not established a connection, or page a group of users or notify updates of system information.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Islam and Chen, with the blind detection of search spaces as discussed in Su. The motivation/suggestion would have been to reduce signaling overhead and resource usage by signaling a search space for each UE to decode instead of providing individual resource assignments to each UE, and further by providing a limited location for UE’s to decode they can quickly identify whether or not the PDCCH is directed to them and reduce the amount of decoding the UE would have to otherwise perform over an entire PDCCH which is not feasible. 

Allowable Subject Matter
Claims 1-12 are allowed for incorporating the subject matter of claims 2-3, 6-7, and 9-12 into the independent claims. The reasons for allowance were given in the Non-Final Office Action dated 02/23/2022.

Response to Arguments
Applicant’s arguments, see Claim Rejections Under 35 U.S.C. § 102, filed 05/12/2022, with respect to claims 13-16 have been fully considered and are persuasive due to the cancellation of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (WO 2019/028863 A1) “Communicating Paging Information in Wireless Communications” (see e.g. fig.4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411